Citation Nr: 9926202	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the distal left fibula.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought.  The 
veteran had active service from March 1982 to February 1995.

The veteran was provided a videoconference hearing in April 
1999.  At that time the veteran stated that he wished to 
withdraw two issues developed for appellate review, 
entitlement to an initial compensable evaluation for 
residuals of a fracture of the of the distal interphalangeal 
joint of the left great to and to an initial disability 
evaluation in excess of 10 percent for a skin rash.  As such, 
those two issues are no longer in appellate status.  
38 C.F.R. § 20.204 (1998).

The veteran requested that the Board delay its decision for 
60 days so that he could submit additional evidence in 
support of his claim.  Additional evidence has not been 
received by the Board or the veteran's representative on his 
behalf.  Accordingly, since more than 60 days have elapsed 
since the hearing and the veteran has not requested an 
extension of time to submit additional evidence, the case is 
ready for review by the Board.  

In addition, the veteran testified to some length about 
symptomatology related to his service-connected residuals of 
a rib fracture.  The evaluation of this disability has not 
been developed for appellate review and is referred to the RO 
for action deemed appropriate.  


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the distal left 
fibula have remained substantially the same during the 
pendency of his claim.

2.  His left ankle has full range of motion with no 
instability or clinical evidence of functional abnormalities.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a fracture of the distal left fibula have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5299-5271 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an initial compensable evaluation for 
residuals of a fracture of the distal left fibula is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is also satisfied that all relevant facts 
have been developed to the extent possible, and that the VA 
has fulfilled its duty to assist the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) has distinguished between an appeal of a decision 
denying a claim for an increased rating from an appeal 
resulting from a veteran's dissatisfaction with an initial 
rating assigned at the time of a grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the latter 
event, the Court held that "staged" ratings could be 
assigned, in which separate ratings can be assigned for 
separate periods of time based on the facts found in contrast 
to increased rating claims where the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In this appeal, the veteran has 
challenged the adequacy of the initial 0 percent evaluation 
assigned when service connection was granted in the December 
1997 rating decision.  

By way of background, service medical records dated in June 
and July 1990 show that the veteran fractured the distal 
aspect of his left fibula, and that he was placed in a cast.  
A July 1990 X-ray noted a transverse fracture through the 
distal aspect of the fibula, which appeared to extend to the 
distal-most portion of the ankle joint.  The cast was removed 
later in July 1990.  A July 1991 record noted that the 
veteran had complaints of pain over the left lateral aspect 
of the ankle and proximal foot for the previous one year; his 
history of a fracture of the distal fibula was noted.  X-rays 
were normal.  A December 1993 record noted that the veteran 
fractured his ankle about two years previously, but at that 
time, he had a normal examination.  

The veteran was provided a VA examination in August 1997  in 
connection with his original claim of June 1997.  His history 
was reviewed, and he reported that while he did not have any 
current problems, he would have occasional pain with weather 
changes.  Objectively, the examiner stated that there were no 
abnormalities to either ankle.  There was an absence of 
instability, range of motion was 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  X-rays were also normal.  
The examiner summarized that the fracture was healed and 
nondisplaced, and he recommended that the veteran use 
nonsteroid antiinflammatories as needed for occasional pain.

The veteran testified before the undersigned Member of the 
Board in a videoconference in April 1999.  In pertinent part, 
the veteran stated that he occasionally wore a brace given to 
him by the military, particularly when running in order to 
keep himself in shape.  He also said that he had a big 
"knot" on his left ankle, compared to the right, but 
physicians did not seem to think that was any problem.  He 
indicated that with the brace he was largely symptom-free, 
but added that if he did a lot of walking certain days on his 
job as a supervisor of custodians at a county health 
department but on occasion he had some discomfort which would 
be relieved by aspirin.  He had not experienced other 
symptoms such as instability or redness.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  
By way of reference, full range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (1998).

The veteran's level of disability attributable to this 
service connected disability appears to have been at 
essentially the some level throughout this claim and a staged 
rating is not for consideration.  The RO has evaluated the 
veteran's disability by analogy (Code 5299) to Diagnostic 
Code 5271, which rates limited motion of the ankle.  That 
code provides that a 10 percent evaluation is warranted for 
moderate loss of range of motion, and a 20 percent evaluation 
is warranted for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (1998).  No provision is made 
in that code for slight loss of range of motion.  As the 
evidence shows that the veteran's range of motion is full, 
the Board finds that a compensable evaluation is not for 
assignment under this diagnostic code.

In the alternative, the Board has also considered the 
potential applicability of other diagnostic codes.  
Diagnostic Code 5262 provides that malunion of the tibia and 
fibula resulting in slight ankle disability warrants a 10 
percent evaluation, with higher evaluations assigned for even 
greater levels of disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (1998).  However, recent X-rays have not shown 
malunion of the ankle and a deformity of "knot" described 
by the veteran apparently is not of clinical significance.  
Accordingly, a compensable evaluation is not warranted under 
Code 5262.  Similarly, as the veteran has full range of 
motion, the Board finds that a compensable evaluation is not 
warranted under the diagnostic codes that contemplate 
evaluations based upon ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272 (1998).

Although functional loss due to pain must also be considered 
in evaluating a service-connected orthopedic disorder 
involving limitation of motion, it appears that the veteran's 
occasional discomfort is related to extended walking and he 
has been able to continue running with use of a brace.  
Importantly, the examining physician reported from the VA 
examination that the ankle did not appear to have any 
functional abnormalities.  Accordingly, the preponderance of 
the evidence is against the assignment of a compensable 
evaluation for the veteran's residuals of a fracture of the 
distal left fibula at this time.  The evidence does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.  38 C.F.R. § 3.321(b)(1) (1998).  The 
veteran, of course, is free to submit any new medical 
evidence related to his left ankle to the RO at any time for 
purposes of a claim for increase.  


ORDER

An initial compensable disability evaluation for residuals of 
a fracture of the distal left fibula is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

